 



Exhibit 10(l)

RESTRICTED STOCK AWARD AGREEMENT

[date]

«First_Name» «Middle»«Last_Name»
«Address_Line_1»
«City», «State» «ZIP_Code»

«Nickname»:

     1. Restricted Stock Award. Parker Drilling Company, a Delaware corporation
(the “Company”), hereby grants to you an aggregate of «Stock_Grant» shares of
Common Stock, par value $0.16 2/3 per share, of the Company (the “Restricted
Shares”). This award is subject to your acceptance of and agreement to all of
the applicable terms, conditions, and restrictions described in the Company’s
1991 Stock Grant Plan, as amended (the “Plan”), a copy of which is on file with,
and may be obtained from, the Corporate Secretary of the Company, and to your
acceptance of and agreement to the further terms, conditions, and restrictions
described in this Restricted Stock Award Agreement (this “Award Agreement”). To
the extent that any provision of this Award Agreement conflicts with the
expressly applicable terms of the Plan, it is hereby acknowledged and agreed
that those terms of the Plan shall control and, if necessary, the applicable
provisions of this Award Agreement shall be hereby deemed amended so as to carry
out the purpose and intent of the Plan.

     2. Possession of Certificates. The Company shall issue a certificate or
certificates for the Restricted Shares in your name and shall retain the
certificate(s) for the period during which the restrictions described in Section
4(b) are in effect. You shall execute and deliver to the Company a stock power
or stock powers in blank for the Restricted Shares. You hereby agree that the
Company shall hold the certificate(s) for the Restricted Shares and the related
stock power(s) pursuant to the terms of this Award Agreement until such time as
the restrictions described in Section 4(b) lapse as described in Section 5 or
the Restricted Shares are canceled pursuant to the terms of Section 4(b).

     3. Ownership of Restricted Shares. You shall be entitled to all the rights
of absolute ownership of the Restricted Shares, including the right to vote such
shares and to receive dividends from such shares if, as, and when declared by
the Company’s Board of Directors, subject, however, to the terms, conditions,
and restrictions described in the Plan and in this Award Agreement.

     4. Restrictions.

     (a) Your ownership of the Restricted Shares shall be subject to the
restrictions set forth in subsection (b) of this Section until such restrictions
lapse pursuant to the terms of Section 5, at which time the Restricted Shares
shall no longer be subject to the applicable restrictions.

 



--------------------------------------------------------------------------------



 



     (b) The restrictions referred to in subsection (a) of this Section are as
follows:

     (1) At the time of your “Termination of Employment” (as defined in Section
10(b)), other than a Termination of Employment that occurs as a result of an
event described in Section 5(b)(1), you shall forfeit the Restricted Shares to
the Company and all of your rights thereto shall terminate without any payment
of consideration by the Company. If you forfeit any Restricted Shares and your
interest therein terminates pursuant to this paragraph, such Restricted Shares
shall be canceled.

     (2) You may not sell, assign, transfer, pledge, hypothecate, or otherwise
dispose of the Restricted Shares.

     5. Lapse of Restrictions.

     (a) The restrictions described in Section 4(b) shall lapse:

     [insert vesting period]

Following the lapse of such restrictions as described above with respect to any
Restricted Shares, such Restricted Shares shall no longer be subject to the
restrictions described in Section 4(b).

     (b) Notwithstanding the provisions of subsection (a) of this Section, the
restrictions described in Section 4(b) shall lapse with respect to the
Restricted Shares at the time of the occurrence of any of the following events:

     (1) Your death or “Disability” (as defined in Section 10(c)); or

     (2) A “Change of Control” (as defined in the Plan) of the Company.

Notwithstanding anything in this Award Agreement to the contrary, the
Compensation Committee of the Company reserves the right to waive restrictions
with respect to all the Restricted Shares upon a termination of employment other
than a “Termination for Cause” as defined in Section 10(a).

     6. Agreement With Respect to Taxes. You agree that (a) you will pay to the
Company or a Subsidiary, as the case may be, or make arrangements satisfactory
to the Company or such Subsidiary regarding the payment of any foreign, federal,
state, or local taxes of any kind required by law to be withheld by the Company
or any of its Subsidiaries with respect to the Restricted Shares (which
withholding obligations may be satisfied by the Company’s withholding of stock
that is subject to this Award Agreement upon your specific authorization or by
your transfer of other shares of stock to the Company) and (b) the Company or
any of its Subsidiaries shall, to the extent permitted by law, have the right to
deduct from any payments of any kind otherwise due to you any foreign, federal,
state, or local taxes of any kind required by law to be withheld with respect to
the Restricted Shares.

Page 2 of 4

 



--------------------------------------------------------------------------------



 



     7. Adjustment of Shares. The number of Restricted Shares subject to this
Award Agreement shall be adjusted as provided in Section 11 of the Plan. Any
shares or other securities received by you as a stock dividend on, or as a
result of stock splits, combinations, exchanges of shares, reorganizations,
mergers, consolidations or otherwise with respect to the Restricted Shares shall
have the same terms, conditions and restrictions and bear the same legend as the
Restricted Shares.

     8. Agreement With Respect to Securities Matters. You agree that you will
not sell or otherwise transfer any Restricted Shares except pursuant to an
effective registration statement under the U.S. Securities Act of 1933, as
amended, or pursuant to an applicable exemption from such registration.

     9. Restrictive Legend. You hereby acknowledge that the certificate(s) for
the Restricted Shares will bear a conspicuous legend referring to the terms,
conditions, and restrictions described in the Plan and this Award Agreement. Any
attempt to dispose of any Restricted Shares in contravention of the terms,
conditions, and restrictions described in the Plan or this Award Agreement shall
be ineffective.

     10. Certain Definitions. As used in this Award Agreement, the following
terms shall have the respective meanings indicated:

               (a) “Termination for Cause” shall mean a Termination of
Employment as a result of (1) your willful and continued failure substantially
to perform your duties (other than any such failure resulting from your
incapacity due to physical or mental illness), (2) your conviction for a felony,
proven or admitted fraud, misappropriation, theft or embezzlement by you, your
inebriation or use of illegal drugs in the course of, related to or connected
with the business of the Company or any of its Subsidiaries, or your willful
engaging in misconduct that is materially injurious to the Company or any of its
Subsidiaries, monetarily or otherwise, or (3) if you have entered into an
employment agreement or contract with the Company or any of its Subsidiaries,
any other action or omission that is identified in such agreement or contract as
giving rise to “Cause” for the termination of your employment with the Company
or any of its Subsidiaries. For this purpose, no act, or failure to act, on your
part shall be considered “willful” unless done, or omitted, by you not in good
faith and without reasonable belief that your action or omission was in the best
interest of Company or any of its Subsidiaries.

               (b) “Termination of Employment” shall mean the termination of
your full-time employment with the Company or any of its Subsidiaries for any
reason other than your death or Disability.

               (c) “Disability” shall mean a physical or mental impairment of
sufficient severity such that, in the opinion of a physician selected by the
Company, you are unable to continue to serve as an employee of the Company or
any of its Subsidiaries.

Capitalized terms used in this Award Agreement and not otherwise defined herein
shall have the respective meanings provided in the Plan.

Page 3 of 4

 



--------------------------------------------------------------------------------



 



     If you accept this Restricted Stock Award and agree to the foregoing terms
and conditions, please so confirm by signing and returning the duplicate copy of
this Award Agreement enclosed for that purpose.

            PARKER DRILLING COMPANY
                       

         
 
  By:    

       

  Name:    

       

  Title:    

       

     The foregoing Restricted Stock Award is accepted by me as of
                                        , and I hereby agree to the terms,
conditions, and restrictions set forth above and in the Plan.

         
 
     
                                                                                

      «First_Name» «Middle» «Last_Name»

4